Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 Response to Amendment
	This office action is in response to the amendment filed on 5/25/2022. Currently claims 2-21 are pending.
Response to Arguments
Applicant's arguments filed 5/25/2022 with respect to:
Claims 9-10 and 12 rejected under 35 USC 102(e) as being anticipated by Scarfogliero 
Claims 2-5 and 16-19 rejected under 35 USC 103 as being unpatentable over Scarfogliero in view of Mailoux
Claim 6 rejected under 35 USC 103 as being unpatentable over Scarfogliero in view of Mailoux in view of Diolaiti
Claim 13 rejected under 35 USC 103 being unpatentable over Scarfogliero in view of Diolaiti
Claims 7-8 and 20-21 rejected under 35 USC 103 as being unpatentable over Scarfogliero in view of Mailoux in view of Farritor
Claim 11 rejected under 35 USC 103 as being unpatentable over Scarfogliero in view of Mailoux
Claims 14-15 rejected under 35 USC 103(a) as being unpatentable over Scarfogliero in view of Farritor
have been fully considered but they are not persuasive. 

The crux of applicant’s arguments appears to be directed to independent claims 2 and 9. Specifically, the first crux is directed to independent claim 9 and the second crux is directed to independent claim 2. 
First, applicant addresses arguments to independent claim 9 which was rejected as being anticipated by Scarfogliero. Here, applicant argues that the limitations “an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision”, “a first shoulder joint movably coupled to a distal end of the device body”, “a second shoulder joint rotatably disposed movably coupled to the distal end of the device body” recited are not taught. In particular, applicant appears to direct the focus on “an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision” not being taught with the interpretation that without an elongate device body being taught, the claimed first and second shoulders will not be taught as well. Applicant argues that the cited element in Scarfogliero indicated as a body (element 103) is an introducer that is analogous to a trocar and thus, fails to disclose “an elongate device body” as claimed.

As applicant argues:
“That is, Scarfolgliero fails to teach, suggest, or provide any reason for a surgical robotic device comprising, in part, an elongate device body and first and second shoulder joints “movably coupled to the distal end of the device body.” Instead, as shown in the figure shown on page 5 of the Office Action (replicated below), Scarfogliero discloses an apparatus having two separate arms 101, 102 that are positioned through a tubular introducer 103. The introducer is not a body to which first and second joints would be movable coupled. Instead, the introducer 103 has “a cylindrical-shaped tubular structure in its entirety analogous to and compatible with that of a trochar.” (See Scarfogliero, 69 (emphasis added).) Thus, in the Scarfolgliero device, two separate arms 101, 102 are passed through the introducer 103 as mentioned above. Nowhere does Scarfolgliero teach, suggest, or provide any reason for a surgical robotic device comprising, in part, an elongate device body, “a first shoulder joint movably coupled to a distal end of the device body,” and “a second shoulder joint movably coupled to the distal end of the device body.” [see pgs. 9-10 of applicant’s arguments received on 5/25/2022 (hereafter referred to as applicant’s arguments.].
This argument is not persuasive. While, element 103 (the element of Scarfolgliero linked to the claimed limitation of a body) is referred to as an introducer and may have a tubular structure similar to a trocar, it is also explicitly referred to as a body. For example, see Pg. 6 lines 30-36 of Scarfolgliero:
“Thus returning to Figure 1, the apparatus 100 also comprises a support body 103,
or introducer, having a cylindrical-shaped tubular structure in its entirety analogous to and compatible with that of a trochar.” 
To improve clarity, this section cited has been included in current rejection. Thus, Scarfolgliero explicitly discloses element 103 as being a body. Additionally, applicant’s disclosure has no special definition for the term “body” or “device body” and there is no further rational for why this structure is not or cannot be interpreted as a body. Applicant also doesn’t address how a broadly claimed “body” is structurally different from an introducer, only that an introducer is not a broadly claimed “body”. Thus, applicant’s arguments are not persuasive.

Second, applicant addresses arguments to independent claim 2 which was rejected under 35 USC 103(a) as being unpatentable over Scarfogliero in view of Mailoux. Since Scarfogliero discloses motors placed outside the “device body”, Mailoux was relied upon to teach the configuration of placing the first and second motors in the “device body”. 
Applicant argues that the prior art rejection fails to disclose “an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision”, “a first motor disposed within the device body” and “a second motor disposed within the device body”.
Applicant appears to keep the interpretation that element 103 of Scarfogliero is not an elongate device body and then discuss how the secondary reference of Mailoux does not disclose either an elongate device body as claimed or first and second motors inside the claimed device body as claimed. While, applicant argues that both the elongate device body as well as a first motor in the device body and a second motor in the device body are not taught, focus appears to be directed to the elongate device body not being taught, with the interpretation that without an elongate device body being taught, the claimed configurations of the first and second motors being in elongate device body fail to be taught as well.
As applicant argues
“More specifically, Scarfogliero fails to disclose an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision, the device body comprising first and second motors disposed within the device body.”  [see pg. 11 of applicant’s arguments]
And
“It is respectfully submitted that Mailloux fails to remedy the deficiencies of Scarfogliero. More specifically, Mailloux fails to teach, suggest, or provide any apparent reason for an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision, the device body comprising first and second motors disposed within the device body. Instead, as shown in FIG. 1 (replicated below), Mailloux discloses a robot 200 that is positioned at a distance from the patient.”  [see pg. 11 of applicant’s arguments].
	This argument is not persuasive. As discussed above with respect to arguments directed at claim 9, Scarfogliero does disclose an elongate device body. The only feature of Mailoux that is relied upon is how and why one of ordinary skill would use a configuration in which a first and second motor are placed inside the claimed the elongate device body, which is not focus of applicant’s arguments. Thus, for similar reasons as the response to arguments directed at claim 9 above, Scarfogliero does disclose “an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision” and Scarfogliero in view of Mailoux discloses the limitations that applicant argues are not taught.

Finally, on pgs. 14-20 of applicant’s arguments, applicant relies on these argued deficiencies explained in detail for claims 2 and 9 as a rational for why the other claims (claims 3-8 and 10-21) also fail to disclose the claimed invention. Thus, for similar reasons discussed above, these arguments are not persuasive. Thus, the rejections have been maintained


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 9-10 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Scarfogliero et al (WO 2011135503 shows up as Paolo in references cite and cited in previous office action) hereafter known as Scarfogliero.

Independent claim:

Regarding Claim 9:
Scarfogliero discloses:
A robotic device [see pg. 1 lines 1-5… “The present invention refers to a robotic apparatus for minimally invasive surgery”], comprising:
(a) an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision [see Fig. 1 element 103 which is the elongate device body and see pg. 6 lines 30-36... “support body 103, or introducer, having a cylindrical-shaped tubular structure” and see pg. 1 lines 15-30… “The laparoscopy operation instruments are passed through a support tubular body transcutaneously inserted into the incision and called trochar, which provides a so-called abdominal "port". And see abstract… “A robotic arm (101, 102; 201,202) especially suited for laparoscopic surgery”], 
the device body comprising a camera lumen defined within the device body [see Fig. 1 and see pg. 7 lines 1-5… “The apparatus 100 further comprises a stereoscopic vision system 104, schematically represented in Figure 1. Such vision system 104 may be associated to one of the arms 101 or 102 or introduced through the support body 103 with other means.” Fig. 1 and the cited section clearly identify element 104 which is inside the device body (element 103) as being a vision system (i.e. a camera) the space in which vision system sits in is at least a camera lumen.]
(b) a first shoulder joint moveably coupled at a distal end of the device body [see labelled figures below rejection to this independent claim and see Fig. 7 arrows around element J which clearly show the shoulder joint rotatable and thus moveably coupled to the device body];
(c) a second shoulder joint moveably coupled at the distal end of the device body [see labelled figures below rejection to this independent claim and see Fig. 7 arrows around element J which clearly show the shoulder joint rotatably and thus moveably coupled to the device body];
(d) a first arm operably coupled to the first shoulder joint [see labelled figures below rejection to this independent claim], wherein the first arm is positioned substantially within a longitudinal cross-section of the device body when the first arm is extended in a straight configuration [see labelled figures below the rejection to this independent claims and Figs. 2A and 2B and pg. 7 lines 10-20…. “In particular, as shown in Figures 2A and 2B, during the insertion the first arm 101 is arranged longitudinally in the introducer body 103 in a rectilinear alignment configuration of the joints thereof”]; and
(e) a second arm operably coupled to the second shoulder joint [see labelled figures below rejection to this independent claim], wherein the second arm is positioned substantially within the longitudinal cross- section of the device body when the second arm is extended in the straight configuration [see labelled figures below rejection to this independent claim and Figs. 2G, 2H and 2I and pg. 7 lines 25-30… “With reference to Figures 2G, 2H and 21, the second arm 102 is thus introduced, according to methods similar to those described above regarding the first arm”]

    PNG
    media_image1.png
    873
    1764
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    713
    750
    media_image2.png
    Greyscale




Dependent claims:
Regarding claim 10 see labelled figure below which shows each element as claimed.
    PNG
    media_image3.png
    948
    1436
    media_image3.png
    Greyscale


Regarding claim 12: see labelled figure below which identifies the arm segments as claimed. Also, as shown in that figure, the two arms at capable of being extending in straight configuration with claimed elements being collinear as claimed. 


    PNG
    media_image4.png
    964
    1334
    media_image4.png
    Greyscale






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarfogliero in further view of Mailloux et al (US 20100130986) hereafter known as Mailloux.

Independent claims:
Regarding Claim 2:
A robotic device [see pg. 1 lines 1-5… “The present invention refers to a robotic apparatus for minimally invasive surgery”], comprising:
(a) an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision [see Fig. 1 element 103 which is the elongate device body and see pg. 6 lines 30-36... “support body 103, or introducer, having a cylindrical-shaped tubular structure” and see pg. 1 lines 15-30… “The laparoscopy operation instruments are passed through a support tubular body transcutaneously inserted into the incision and called trochar, which provides a so-called abdominal "port". And see abstract… “A robotic arm (101, 102; 201,202) especially suited for laparoscopic surgery”], the device body comprising:
(i) a first motor [see Fig. 8A elements 80 and 90…. And pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2. In such embodiment, the transmission means are based on a bevel gear.”]; 
(ii) a second motor [see Fig. 8A elements 80 and 90…. And pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2. In such embodiment, the transmission means are based on a bevel gear.” Please note that there are two arms so Fig. 8A shows the arm design with the motor for both the first and second arms with the first and second claimed motors ]; and 
(iii) a camera lumen defined within the device body [see Fig. 1 and see pg. 7 lines 1-5… “The apparatus 100 further comprises a stereoscopic vision system 104, schematically represented in Figure 1. Such vision system 104 may be associated to one of the arms 101 or 102 or introduced through the support body 103 with other means.” Fig. 1 and the cited section clearly identify element 104 which is inside the device body (element 103) as being a vision system (i.e. a camera) the space in which vision system sits in is at least a camera lumen.]
(b) a first shoulder joint rotatably disposed at a distal end of the device body [see labelled figures below rejection to this independent claim and see Fig. 7 arrows around element J which clearly show the shoulder joint rotatably disposed as claimed], wherein the first shoulder joint is operably coupled to the first motor [see Fig. 8A pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2.” Fig. 8A shows shoulder joint being operably coupled];
(c) a second shoulder joint rotatably disposed at the distal end of the device body [see labelled figures below rejection to this independent claim and see Fig. 7 arrows around element J which clearly show the shoulder joint rotatably disposed as claimed], wherein the second shoulder joint is operably coupled to the second motor [see Fig. 8A pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2.” Fig. 8A shows shoulder joint being operably coupled];
(d) a first arm operably coupled to the first shoulder joint [see labelled figures below rejection to this independent claim]; and
(e) a second arm operably coupled to the second shoulder joint [see labelled figures below rejection to this independent claim].
	However, Scafogliero discloses the first and second motors that control the first and second shoulder joints respectively, are external to the device body [see Figs. 8A and pg. 11 lines 1-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90” and “the two external actuators 80 and 90”]. Thus, Scafogliero fails to disclose the first motor as being “disposed within the device body” and the second motor as being “disposed within the body”
	Mailloux discloses placing a motor (which is non-sterile) into a sealed hollow enclosure of the base of the robotic surgical system [see Fig. 2 which shows the robotic system with elements 400 and 450 being an enclosure body and an enclosure cover respectively and element 300 (being the motor) placed inside these elements and para 9… “The motor unit assembly has a non-sterile motor unit and a sterile enclosure that surrounds and contains the motor unit.” and “The first part is a hollow enclosure base that receives the motor unit and include a first seal member at one end thereof, the second part being an enclosure cover that mates with the enclosure base for capturing the motor unit therebetween.”] for the purpose of providing a sterile field between the non-sterile motor and the sterile surgical system [see para 32.. “The outer surface 470 is intended to remain sterile during the surgery while the inner surface 480 is intended to be in contact with or in close proximity to the non-sterile motor unit 300.”] in the analogous art of  robotic surgery [see para 2… “This invention relates to robotic assisted surgery”].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Scarfogliero by including a sealed chamber for each motor at the base of the elongate device body and place each motor in the chamber similarly to that disclosed by Mailloux to provide a sterile field between the non-sterile motors and rest of surgical field; thereby, helping to further protect the sterility of Scarfogliero’s surgical system.


    PNG
    media_image1.png
    873
    1764
    media_image1.png
    Greyscale




Regarding Claim 16:
A robotic device [see pg. 1 lines 1-5... “The present invention refers to a robotic apparatus for minimally invasive surgery”], comprising:
(a) an elongate device body configured to be positioned at least partially within a body cavity of a patient through an incision the device body [see Fig. 1 element 103 which is the elongate device body and see pg. 6 lines 30-36... “support body 103, or introducer, having a cylindrical-shaped tubular structure” and see pg. 1 lines 15-30… “The laparoscopy operation instruments are passed through a support tubular body transcutaneously inserted into the incision and called trochar, which provides a so-called abdominal "port". And see abstract… “A robotic arm (101, 102; 201,202) especially suited for laparoscopic surgery”] comprising:
(i) a first motor [see Fig. 8A elements 80 and 90…. And pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2. In such embodiment, the transmission means are based on a bevel gear.”]; 
(ii) a second motor [see Fig. 8A elements 80 and 90…. And pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2. In such embodiment, the transmission means are based on a bevel gear.” Please note that there are two arms so Fig. 8A shows the arm design with the motor for both the first and second arms with the first and second claimed motors]; and 
(iii) a camera lumen defined within the device body  [see Fig. 1 and see pg. 7 lines 1-5… “The apparatus 100 further comprises a stereoscopic vision system 104, schematically represented in Figure 1. Such vision system 104 may be associated to one of the arms 101 or 102 or introduced through the support body 103 with other means.” Fig. 1 and the cited section clearly identify element 104 which is inside the device body (element 103) as being a vision system (i.e. a camera) the space in which vision system sits in is at least a camera lumen.];
(b) a first shoulder joint rotatably disposed at a distal end of the device body [see labelled figure below rejection to this independent claim and see Fig. 7 arrows around element J which clearly show the shoulder joint rotatably disposed as claimed], wherein the first shoulder joint is operably coupled to the first motor [see Fig. 8A pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2.” Fig. 8A shows shoulder joint being operably coupled];
(c) a second shoulder joint rotatably disposed at the distal end of the device body [see labelled figure below rejection to this independent claim and see Fig. 7 arrows around element J which clearly show the shoulder joint rotatably disposed as claimed], wherein the second shoulder joint is operably coupled to the second motor [see Fig. 8A pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2.” Fig. 8A shows shoulder joint being operably coupled];
(d) a first arm operably coupled to the first shoulder joint [see labelled figures below rejection to this independent claim], wherein the first shoulder joint is positioned substantially within a longitudinal cross- section of the device body [see labelled figures below rejection to claim 16 which shows the first shoulder joint is capable of being positioned substantially in the longitudinal cross-section.]; and
(e) a second arm operably coupled to the second shoulder joint [see labelled figures below rejection to this independent claim], wherein the second shoulder joint is positioned substantially within the longitudinal cross-section of the device body [see labelled figures below rejection to claim 16 which shows the first shoulder joint is capable of being positioned substantially in the longitudinal cross-section.].
	However, Scafogliero discloses the first and second motors that control the first and second shoulder joints respectively, are external to the device body [see Figs. 8A and pg. 11 lines 1-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90” and “the two external actuators 80 and 90”]. Thus, Scafogliero fails to disclose the first motor as being “disposed within the device body” and the second motor as being “disposed within the device body”.
Mailloux discloses placing a motor (which is non-sterile) into a sealed hollow enclosure of the base of the robotic surgical system [see Fig. 2 which shows the robotic system with elements 400 and 450 being an enclosure body and an enclosure cover respectively and element 300 (being the motor) placed inside these elements and para 9… “The motor unit assembly has a non-sterile motor unit and a sterile enclosure that surrounds and contains the motor unit.” and “The first part is a hollow enclosure base that receives the motor unit and include a first seal member at one end thereof, the second part being an enclosure cover that mates with the enclosure base for capturing the motor unit therebetween.”] for the purpose of providing a sterile field between the non-sterile motor and the sterile surgical system [see para 32.. “The outer surface 470 is intended to remain sterile during the surgery while the inner surface 480 is intended to be in contact with or in close proximity to the non-sterile motor unit 300.”] in the analogous art of  robotic surgery [see para 2… “This invention relates to robotic assisted surgery”].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Scarfogliero by including a sealed chamber for each motor at the base of the elongate device body and place each motor in the chamber similarly to that disclosed by Mailloux to provide a sterile field between the non-sterile motors and rest of surgical field; thereby, helping to further protect the sterility of Scarfogliero’s surgical system.




    PNG
    media_image1.png
    873
    1764
    media_image1.png
    Greyscale



    PNG
    media_image5.png
    713
    750
    media_image5.png
    Greyscale

Dependent claims:

Regarding claims 3 and 17 see labelled figure below which shows each element as claimed.


    PNG
    media_image3.png
    948
    1436
    media_image3.png
    Greyscale


Regarding claims 4 and 18, see labelled Fig. 2G below which shows both arms placed in a cross section of the elongate body and the arms as being capable of being extended in a straight configuration as claimed.

    PNG
    media_image2.png
    713
    750
    media_image2.png
    Greyscale

Regarding claims 5 and 19: see labelled figure below which identifies the arm segments as claimed. Also, as shown in that figure, the two arms at capable of being extending in straight configuration with claimed elements being collinear as claimed. 

    PNG
    media_image4.png
    964
    1334
    media_image4.png
    Greyscale




Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarfogliero in view of Mailloux as applied to claim 2 above, and further in view of Diolaiti et al (US 20120059392) hereafter known as Diolaiti.

Scarfogliero in view of Mailloux discloses the invention substantially as claimed including all the limitation of claim 2.
However, Scarfogliero in view of Mailloux is silent as to the exact design of the joints. Thus, Scarfogliero fails to disclose “each of the first and second shoulder joints comprise at least one gear”.
Diolaiti discloses that gears are known elements used as joints between links for controllable robotic arm assemblies [see para 70… “To simplify the description herein and in the claims, the term "joint" is to be understood as a connection (translational or revolute) between two links, and may include gears (or prismatic joints) as well as any other controllable component coupled to linear drive mechanisms that may be used in controlling robotic arm assemblies.”] in the analogous art of minimally invasive surgery [see para 62… “FIG. 11 is a diagrammatic perspective view that illustrates aspects of mounting minimally invasive surgical instruments”].
Since Scarfogliero in view of Mailloux is silent to the exact structure of the joints, and Diolati disclose that gears are a known link structure used in surgical robotic arm assemblies, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Scarfogliero in view of Mailloux by using gears as the joint structure similarly to that disclosed by Diolati as this is known design for joints in robotic surgical arms.






Claim 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarfogliero as applied to claim 9 above, and further in view of Diolaiti et al (US 20120059392) hereafter known as Diolaiti.
Scarfogliero discloses the invention substantially as claimed including all the limitations of claim 9.
However, Scarfogliero is silent as to the exact design of the joints. Thus, Scarfogliero fails to disclose “each of the first and second shoulder joints comprise at least one gear”.
Diolaiti discloses that gears are known elements used as joints between links for controllable robotic arm assemblies [see para 70… “To simplify the description herein and in the claims, the term "joint" is to be understood as a connection (translational or revolute) between two links, and may include gears (or prismatic joints) as well as any other controllable component coupled to linear drive mechanisms that may be used in controlling robotic arm assemblies.”] in the analogous art of minimally invasive surgery [see para 62… “FIG. 11 is a diagrammatic perspective view that illustrates aspects of mounting minimally invasive surgical instruments”].
Since Scarfogliero is silent to the exact structure of the joints, and Diolati disclose that gears are a known link structure used in surgical robotic arm assemblies, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Scarfogliero by using gears as the joint structure similarly to that disclosed by Diolati as this is known design for joints in robotic surgical arms.




Claims 7-8 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarfogliero in view of Mailloux as applied to claims 2 and 16 above, and further in view of Farritor et al (US 20080004634) hereafter known as Farritor.

Regarding claims 7 and 20: 
Scarfogliero in view of Mailloux discloses the invention substantially as claimed including all the limitations of claims 2 and 16. Additionally, Scarfogliero in view of Mailloux discloses the arm as having a motor inside the arm [see Fig. 8A pg. 16 lines 5-10 of Scarfogliero… “In a variation of the system, only the first two joints 1 and 2 are cable-actuated, while the joint 3 is actuated by a motor arranged inside, thus simplifying the overall mechanism” ]
However, Scarfogliero in view of Mailloux fails to explicitly disclose controller for these motors. 
Farritor discloses that control boards (i.e. a controller) provide the advantage of speed control of a motor in the analogous art of surgical robotics [see para 192 of Farritor].
It would have been obvious to modify Scarfogliero in view of Mailloux by providing a controller in the form of control board for all of Scarfogliero in view of Mailloux’s motor in a similar manner to that described by Farritor because the additional control boards will add an additional level of control over the speed of the motors.


Regarding claims 8 and 21:
Scarfogliero in view of Mailloux discloses the invention substantially as claimed including all the limitations of claims 2 and 16. Also Scarfogliero in view of Mailloux discloses:
wherein each of the first and second upper arm segments comprise at least one upper arm motor [see Fig. 8A and pg. 16 lines 5-10 of Scarfogliero… “In a variation of the system, only the first two joints 1 and 2 are cable-actuated, while the joint 3 is actuated by a motor arranged inside, thus simplifying the overall mechanism” ]
wherein each of the first and second forearm segments comprise at least one forearm motor and at least one forearm motor controller operably coupled to the at least one forearm motor [see Fig. 8A and pg. 16 lines 20-25 of Scarfogliero… “Regarding the joints 5 and 6, the proposed solution consists in a particular differential mechanism which allows reducing the overall space necessary for housing the two joints 5, 6 and allows housing the motors along the axis of the aforementioned "forearm"]
However, Scarfogliero in view of Mailloux fails to explicitly disclose a controller for these motors. 
Farritor discloses that control boards (i.e. a controller) provide the advantage of speed control of a motor in the analogous art of surgical robotics [see para 192 of Farritor].
It would have been obvious to modify Scarfogliero in view of Mailloux by providing a controller in the form of control board for each of Scarfogliero in view of Mailloux’s motors in a similar manner to that described by Farritor because the additional control boards will add an additional level of control over the speed of the motors.



Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarfogliero as applied to claim 9 above, and further in view of Mailloux.
Scarfogliero discloses the invention substantially as claimed including:
(a) a first motor, wherein the first motor is operably coupled to the first shoulder joint [see Fig. 8A elements 80 and 90…. And pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2. In such embodiment, the transmission means are based on a bevel gear.”];
(b) a second motor, wherein the second motor is operably coupled to the second shoulder joint [see Fig. 8A elements 80 and 90…. And pg. 11 lines 4-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90 (schematically represented in Figure 8A and per se known) to the proximal joints 1 and 2. In such embodiment, the transmission means are based on a bevel gear.” Please note that there are two arms so Fig. 8A shows the arm design with the motor for both the first and second arms with the first and second claimed motors ]
	However, Scafogliero discloses the first and second motors that control the first and second shoulder joints respectively, are external to the device body [see Figs. 8A and pg. 11 lines 1-10… “Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90” and “the two external actuators 80 and 90”]. Thus, Scafogliero fails to disclose the first motor as being “disposed within the device body” and the second motor as being “disposed within the device body”
	Mailloux discloses placing a motor (which is non-sterile) into a sealed hollow enclosure of the base of the robotic surgical system [see Fig. 2 which shows the robotic system with elements 400 and 450 being an enclosure body and an enclosure cover respectively and element 300 (being the motor) placed inside these elements and para 9… “The motor unit assembly has a non-sterile motor unit and a sterile enclosure that surrounds and contains the motor unit.” and “The first part is a hollow enclosure base that receives the motor unit and include a first seal member at one end thereof, the second part being an enclosure cover that mates with the enclosure base for capturing the motor unit therebetween.”] for the purpose of providing a sterile field between the non-sterile motor and the sterile surgical system [see para 32.. “The outer surface 470 is intended to remain sterile during the surgery while the inner surface 480 is intended to be in contact with or in close proximity to the non sterile motor unit 300.”] in the analogous art of  robotic surgery [see para 2… “This invention relates to robotic assisted surgery”].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Scarfogliero by including a sealed chamber for each motor at the base of the elongate device body and place each motor in the chamber similarly to that disclosed by Mailloux to provide a sterile field between the non-sterile motors and rest of surgical field; thereby, helping to further protect the sterility of Scarfogliero’s surgical system.

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarfogliero as applied to claim 9 above, and further in view of Farritor et al (US 20080004634) hereafter known as Farritor.

Regarding claim 14:
Scarfogliero discloses the invention substantially as claimed including all the limitations of claim 9. Additionally, Scarfogliero discloses each arm as having a motor inside the arm [see Fig. 8A pg. 16 lines 5-10 of Scarfogliero… “In a variation of the system, only the first two joints 1 and 2 are cable-actuated, while the joint 3 is actuated by a motor arranged inside, thus simplifying the overall mechanism” ]
However, Scarfogliero fails to explicitly disclose controller for these motors. 
Farritor discloses that control boards (i.e. a controller) provide the advantage of speed control of a motor in the analogous art of surgical robotics [see para 192 of Farritor].
It would have been obvious to modify Scarfogliero by providing a controller in the form of control board for each of Scarfogliero’s motors in a similar manner to that described by Farritor because the additional control boards will add an additional level of control over the speed of the motors.

Regarding claim 15:
Scarfogliero discloses the invention substantially as claimed including all the limitations of claims 9. Also Scarfogliero discloses:
wherein each of the first and second upper arm segments comprise at least one upper arm motor [see Fig. 8A and pg. 16 lines 5-10 of Scarfogliero… “In a variation of the system, only the first two joints 1 and 2 are cable-actuated, while the joint 3 is actuated by a motor arranged inside, thus simplifying the overall mechanism” ]
wherein each of the first and second forearm segments comprise at least one forearm motor and at least one forearm motor controller operably coupled to the at least one forearm motor [see Fig. 8A and pg. 16 lines 20-25 of Scarfogliero… “Regarding the joints 5 and 6, the proposed solution consists in a particular differential mechanism which allows reducing the overall space necessary for housing the two joints 5, 6 and allows housing the motors along the axis of the aforementioned "forearm"]
However, Scarfogliero fails to explicitly disclose a controller for these motors. 
Farritor discloses that control boards (i.e. a controller) provide the advantage of speed control of a motor in the analogous art of surgical robotics [see para 192 of Farritor].
It would have been obvious to modify Scarfogliero in view of Mailloux by providing a controller in the form of control board for each of Scarfogliero in view of Mailloux’s motors in a similar manner to that described by Farritor because the additional control boards will add an additional level of control over the speed of the motors. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khalili et al (US 20050096502) hereafter known as Khalili. Khalili discloses a robotic surgical device [see Fig. 4 and abstract… “Described herein is a robotic surgical device configured for performing minimally invasive surgical procedures.”]. This robotic surgical device includes a body [see Fig. 4 elements 72 and 74] with surgical arms [see Fig. 4 elements 76 and 78] with each arm connected to a motor [see para 50… “In one variation, each of the robotic arms is connected to an actuator for extending and retracting the distal sections of the robotic arm in and out of the chamber.”].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792